IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


HARRIETT HUEITT                          : No. 591 EAL 2015
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
PHILADELPHIA MEDIA HOLDINGS, LLC         :
D/B/A THE PHILADELPHIA DAILY NEWS        :
AND JEFFREY ALEXANDER VARGAS             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
TIMOTHY KEELEY A/K/A/ TIMOTHY B.         :
KEELEY, SR.                              :
                                         :
                                         :
PETITION OF: PHILADELPHIA MEDIA          :
HOLDINGS, LLC D/B/A THE                  :
PHILADELPHIA DAILY NEWS AND              :
JEFFREY ALEXANDER VARGAS                 :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.